—Judgment unanimously affirmed. Memorandum: We conclude that legally sufficient evidence was presented, which, viewed in the light most favorable to the People, could have been found by a rational trier of the facts to have established the essential elements of the crime beyond a reasonable doubt (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; People v Contes, 60 NY2d 620, 621).
Defendant contends that the suppression court erred in denying his motion to suppress his statement and certain physical evidence as the fruits of his unlawful arrest. We agree. Reversal is not required, however, because the error is harmless in light of the overwhelming evidence of defendant’s guilt. There is no reasonable possibility that the admission of that evidence contributed to defendant’s conviction (see, People v Crimmins, 36 NY2d 230, 237; People v McPhee, 168 AD2d 984, lv denied 77 NY2d 998). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Burglary, 2nd De*926gree.) Present — Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.